                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


RICKY D. PAUL,                                       )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )      Civil No. 3:18-cv-01290
                                                     )      Judge Trauger
RONELL JONES, ET AL.,                                )
                                                     )
       Defendant.                                    )

                                            ORDER

       On December 17, 2019, the magistrate judge issued a Report and Recommendation

(Docket No. 58), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, it is hereby ORDERED that the Motion for

Summary Judgment filed by the defendants (Docket No. 36) is GRANTED, and this case is

DISMISSED with prejudice.

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       ENTER this 13th day of January 2020.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
